DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102 as being anticipated by AAPA (Applicant Admitted Prior Art, fig. 1, para.0004).

	Referring to claims 1 and 8, AAPA discloses a neuron (fig. 1, neuron 100) in a superconducting parametric amplification neural network SPANN (para.0004, ANN), the neuron being coupled to a plurality of inputs (fig. 1, inputs 111/112/113), the input carrying respective currents (para.0006, currents), the neuron comprising:
	for each input in the plurality of inputs, a corresponding weighting element (fig. 1, weight input 121/122/123) for weighting the respective input current;
	a juncture (fig. 1, sum weighted inputs 130) at which the weighted currents combine to form a combined current (para.0004, summing weighted inputs to form weighted sum); and
	a circuit (fig. 1, apply nonlinear function 140) for applying a nonlinear function to the combined current to provide a digitized output (fig. 1, output 150) of the neuron.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP778 (JP2694778).

Referring to claims 1 and 8, JP778 discloses a neuron (fig. 1, neuron element) in a superconducting parametric amplification neural network SPANN (para.0002, superconducting neural network), the neuron being coupled to a plurality of inputs (fig. 1, inputs 11 I1, I3, I4 etc.), the input carrying respective currents, the neuron comprising:
	for each input in the plurality of inputs, a corresponding weighting element (fig. 1, M1, M3, M4 etc.) for weighting the respective input current;
	a juncture (fig. 1, switching element 15, loop 12) at which the weighted currents combine to form a combined current (para.0021, superconducting closed loop 12 has combined Icir); and
	a circuit (fig. 1, output 16) for applying a nonlinear function (fig. 1, Josephson element 14, i.e. quantum function) to the combined current to provide a digitized output of the neuron (para.0002, neuron operation).

	As to claims 2 and 9, JP778 discloses the neuron of claim 1, wherein a weighting element comprises an inductor (fig. 1, M1, M2, M3, M4, M5; para.0014, inductance).

	As to claims 3 and 10, JP778 discloses the neuron of claim 1, wherein a weighting element for weighting a respective input current has a variable inductance (claim 1, controlling the inductance value of the coupling).

	As to claims 4 and 11, JP778 discloses the neuron of claim 1, comprising a circuit (fig. 4A, edge trigger circuit) for adding a threshold current (fig. 4B, threshold characteristic) to the combined current (claim 2, threshold value).

	As to claims 5 and 12, JP778 discloses the neuron of claim 1, wherein the circuit for applying the nonlinear function includes a superconducting quantum flux parametron QFP circuit (fig. 1, Josephson element 14).

	As to claims 6 and 13, JP778 discloses the neuron of claim 1, wherein the circuit for applying the nonlinear function is to generate a positive digital output if the combined current is greater than a threshold current value (fig. 4B, outside operation point region 36, operation point 34 shift right along Ic) and to generate a negative digital output if the combined current is less than the threshold current value (fig. 4B, inside operation point region 35, operation point 34 shift left along Ic).

	As to claims 7 and 14, JP778 discloses the neuron of claim 1, wherein the circuit for applying a nonlinear function ((fig. 1, Josephson element 14, i.e. quantum function) is coupled to a computer clock signal (fig. 7, quantum stop unit 106) via a mutual inductance (fig. 7, inductance 114, 116 etc.) to power the digitized output (fig. 7, output 107).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
JP2739781 discloses superconducting synapse circuit using inductance inputs.
US 8,402540 discloses neural network computing.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182